441 F.2d 267
UNITED STATES of America, Plaintiff-Appellee,v.Bertha Mae GRIFFIN, Defendant-Appellant.
No. 30360 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 7, 1971.

Appeal from the United States District Court for the Middle District of Florida.
Dennis J. Lanahan, Jr., Jacksonville, Fla., (Court Appointed), for defendant-appellant.
John L. Briggs, U. S. Atty., Aaron K. Bowden, Asst. U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409. Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966